IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 29, 2009
                                     No. 08-10857
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CARLOS RASHAD GOULD,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:05-CR-20-2


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       Carlos Rashad Gould pleaded guilty to conspiracy to possess with intent
to distribute 50 grams or more of cocaine base in violation of 21 U.S.C. §§ 841,
846 (Count One); and possession of a firearm in furtherance of a drug trafficking
crime, in violation of 18 U.S.C. § 924(c) (Count Three).                  On resentencing
following remand from this court, the district court sentenced Gould to 137
months in prison on Count One, within the advisory guidelines range, and to a
mandatory consecutive sentence of five years on Count Three, for a total of 197

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10857

months. Gould now challenges that sentence. For the following reasons, we
affirm.
      Gould first contends that the district court committed procedural error by
imposing a mandatory consecutive five-year term on the § 924(c) charge. Gould’s
contention is based on the so-called “exception” clause of § 924(c).        In an
unpublished opinion in 2006, we joined three other circuits to reject this same
argument. See United States v. Collins, 205 F. App’x 196, 197-98 (5th Cir. 2006).
While this appeal was pending, we adopted the reasoning and holding of Collins
in a published decision. United States v. London,     F.3d   , No. 07-31092, 2009
WL 1362593, at *8 (5th Cir. May 18, 2009). Accordingly, we reject Gould’s
argument.
      Gould next contends that his sentence was substantively unreasonable on
several grounds.    He first argues that the misapplication of the five-year
minimum, which resulted in a total sentence of 197 years, rendered his sentence
substantively unreasonable. Given our disposition of his challenge to the five-
year mandatory minimum, this argument necessarily fails.
      Gould also challenges the substantive reasonableness of the sentence in
light of his efforts while incarcerated to improve his education, the assistance he
provided the Government in prosecuting others, and the disparity under the
Sentencing Guidelines between sentences for crack cocaine offenses and powder
cocaine offense. In light of the district court’s careful consideration of the 18
U.S.C. § 3553(a) factors, the evidence regarding the facts of this case, and the
deferential standard of review, we discern no abuse of discretion in the district
court’s choice of a within-guidelines sentence. See Gall v. United States, 128
S. Ct. 586, 597 (2007); United States v. Mondragon-Santiago, 564 F.3d 357, 360
(5th Cir. 2009).
      AFFIRMED.




                                        2